DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: para 0018, last line “Fig. 3” appears incorrect since second embodiment is depicted in Fig. 4.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 9 calls for “the drive assembly”; claim 1 line 8 calls for “a rack and pinion drive assembly”; it is unclear if and how they are related.
Claim 1 line 12, “the two pinion gears” lack clear antecedent basis.  It appears that 
“at least one of the pinion gears engage each toothed racks”.
Claim 2 line 1 “wherein are two unidirectional drive motors” is awkward and confusing.  Claim 2 line 1 calls for “wherein are two unidirectional drive motors”; claim 1 line 14 calls for “drive motors”; it is unclear if and how they are related.
Claim 3 line 1 calls for “wherein there are four unidirectional drive motors”; claim 1 line 14 calls for “drive motors”; it is unclear if and how they are related.
Claim 5 line 2 “the attachment mounting assembly” lacks clear antecedent basis.  
Claims 4,6 and 7 are rejected only because they depend from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese document (CN207760853) in view of Chinese document (CN 109577328).


Chinese document ‘853 discloses a mechanical hammer, comprising: a support (1) defining a linear guide track (17); a support mounting assembly (30) on the support for mounting the support; an elongated member (16) that is laterally confined by the support while being movable back and forth along the linear guide track between an extended position extending from the support and a retracted position relatively retracted within the support, the elongated member having a first end and a second end; a rack and pinion drive assembly (see Fig. 1) that selectively drives the elongated member along the linear guide track, the drive assembly comprising: toothed racks mounted on opposed sides of the elongated member (see Fig. 1) and extending lengthwise along the elongated member in parallel spaced relation; pinion gears (see Fig. 1) rotatably mounted to the support, each of the two pinion gears engaging one of the toothed racks; and a drive motor (3) to selectively impart rotation to the pinion gears, with the pinion gears engaging the toothed racks to drive the elongated member along the linear guide track. Chinese document ‘853 discloses the invention substantially as claimed.  However, Chinese document ‘853 is silent about including drive motors to selectively impart rotation to the pinion gears, with the pinion gears engaging the toothed racks to drive the elongated member along the linear guide track.  Chinese document ‘328 teaches drive motors (18,21) to selectively impart rotation to the pinion gears, with the pinion gears engaging the toothed racks to drive the elongated member along the linear guide track.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chinese document ‘853 to include drive motors as taught by Chinese document ‘328 since such a modification enables partial operation of the system if one motor fails, in addition additional power can be provided two motors instead of one.
Re claim 4, wherein an attachment mounting assembly (20, 26,28 of Chinese document ‘853) is positioned at the first end (18) of the elongated member, whereby attachments are mounted to the elongated member. 
Re claim 5, additional mass attachments (19 of Chinese document ‘853) are provided for mounting to the attachment mounting assembly to increase the mass of the elongated member.
Re claim 6, the examiner takes official notice that stop limiters are old and well known; therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Chinese document ‘853 (as modified above) to include a first stop positioned at the second end of the elongated member and a second stop mounted to the support, the first stop engaging the second stop to limit movement in the extended position of the elongated member along the linear guide track since such a modification would prevent the overextension of the elongated member.
Re claim 7, the examiner takes official notice that hydraulic motors are old and well known; therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Chinese document ‘853 (as modified above) to have the drive motors as hydraulic motors instead of electric motors since according to the KSR decision the simple substitution of one known element for another to obtain predictable results is obvious.  Such a modification would take advantage of the PTO system of the vehicle transporting/towing the mechanical hammer.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese document ‘853 in view of Chinese document ‘328 as applied to claim 1 above, and further in view of Japanese document (JP 2003206531).
Chinese document ‘853 (as modified above) discloses the invention substantially as claimed.  However, Chinese document ‘853 (as modified above) is silent about wherein there are four unidirectional drive motors.  Japanese document ‘531 teaches four unidirectional drive motors for rotating pinion gears which engage toothed racks to move elongated member to retracted and extended positions. It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Chinese document ‘853 (as modified above) to include four unidirectional drive motors as taught by Japanese document ‘531 since such a modification enables partial operation of the system if one motor fails, in addition additional power can be provided when using multiple motors instead of one.
The combination of references allows for when activated a first pair of the four unidirectional drive motors rotate the pinion gears which engage the toothed racks to move the elongated member to the retracted position, while a second pair of the four unidirectional drive motors are deactivated and rotate freely, when activated the second pair of the four unidirectional drive motors rotate the pinion gears which engage the toothed racks to drive the elongated member to the extended position, while the
first pair of the four unidirectional drive motors are deactivated and rotate freely.
Allowable Subject Matter

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
5/20/22